Exhibit 10.22

 

Contract No.:

 

Electronic supervision number:          

 

Contract for Assignment of the Right to the Use of the State-owned Construction
Land

 

(This shall be a draft contract)

 

Formulated by the Ministry of Land and Resources of the People’s Republic of
China and The State Administration for Industry and Commerce of the People’s
Republic of China

 

 

 

 

Contract for Assignment of the Right to the Use of the State-owned Construction
Land

 

The parties to this contract:

 

Assignor: Wuxi Natural Resources and Planning Bureau;

Address: 4th Floor, Building 10, No. 199, Guanshan Road, Binhu District, Wuxi
City;

Postal code: 214023;

Tel: 0510-82708652;

Fax: 0510-82756873;

Name of Bank:                 /; Account number:                 /;

 

Assignee: CASI Pharmaceuticals (Wuxi) Limited;

Mailing address: Huishan Road 1719 fifth floor room 152, Huishan Economic
Development Zone;

Postal code: 214000;

Phone: 1891547889;

Fax: ___________________;

Name of Bank: Bank of Communications Wuxi Chengbei Branch;

Account number: 322000633018018043806.

 

 

 

 

Chapter 1 General Provisions

 

Article 1 In accordance with the Law of the People's Republic of China on Real
Right, the Contract Law of the People’s Republic of China, the Law of Land
Administration of the People’s Republic of China, the Law of the People’s
Republic of China on Administration of the Urban Real Estates, and other
relevant administrative regulations, and rules and policies on land supply, the
two parties enter this contract based on the principles of equality,
voluntariness, mutual benefit, honesty and credibility.

 

Article 2 The ownership of the assigned land parcel belongs to the People’s
Republic of China. The Assignor can only assign the right to the use of the
state-owned construction land to the Assignee in accordance with the laws. The
underground resources, and buried items thereunder shall be outside the scope of
assignment of the right to the use of the state-owned construction land.

 

Article 3 The Assignee shall have the right to the possession, use, and legal
disposal of, and the generation of income from, the state-owned construction
land obtained in accordance with the laws during the term of assignment, and
shall be entitled to construct buildings, structures and ancillary facilities on
this land parcel in accordance with the laws.

 

Chapter 2 Delivery of Assigned Land and Payment of Assignment Fee

 

Article 4 The registration No. of the land parcel under this contract is
XDG(HS)-2019-5, with a total area of seventy four thousand twenty eight point
four square meters (74028.4 square meters), of which the assigned l area of the
land parcel shall be seventy four thousand twenty eight point four square meters
(74028.4 square meters).

 

The land parcel assigned hereof is located to the south of Yanyu Road, and to
the west of Huishan Avenue in Huishan District.

 

The ichnographic boundaries of the assigned land parcel under this contract:
East: Huishan Avenue; South: Zhengmao Road; West: Zhiyuan Road; North: Yuyu
Road. Please see the Sketch of Ichnographic Boundaries of the Assigned land
parcel (Annex 1)

 

The vertical limits of the assigned land parcel under this contract:   /     
shall be taken as its upper limit while    /       shall be taken as its lower
limit, with the altitude of   /        meters between them.

 

The spatial extent of the assigned land parcel refers to the closed space formed
by the vertical planes and the upper and lower elevation levels as indicated by
the above-said boundary points.

 

Article 5 The assigned land parcel hereof shall be for R&D type of industrial
use.

 



 

 

 

Article 6 The Assignor agrees to deliver the assigned land parcel to the
Assignee on 11/28/2019. The Assignor agrees that the assigned land parcel shall
meet the land conditions prescribed in Item 1 of this article when delivered:

 

(1). The flatness of the land: Land shall be leveled to become naturally flat
with any building/structure on it demolished.

 

The infrastructure around the land parcel shall be left as is.

 

(2). The land conditions in its current Status           /           ;

 

Article 7 The term of use of the assigned the state-owned construction land
hereof shall be 50 years, which shall commence on the date of actual delivery of
the land as prescribed in article 6. In case completion of the procedures on the
state-owned construction land use right which shall be previously allotted (or
leased) shall be needed, the term of use shall be counted from the date when the
contract shall be signed.

 

Article 8 The assignment charge for the right to the use of the state-owned
construction land under this contract shall be forty-four Million four hundred
and twenty thousand RMB / (in letter) (44,420,000 RMB / in figure) at the price
of (600.04 RMB / in figure) per square meter.

 

Article 9 The advance deposit for the assigned land parcel under this contract
shall be eight million eight hundred eighty thousand RMB / (in letter)
(8,880,000 RMB / in figure). The advance deposit shall be regarded as a part of
the payment for the assignment charge.

 

Article 10 The Assignee agrees to pay the assignment charge in a lump-sum
payment for the right to the use of the state-owned construction land according
to Item (1) of this article:

 

(1)The assignment charge for the right to the use of the state-owned
construction land shall be paid up in lump-sum payment within 15 working days
after this contract shall be signed.

 

(2)The assignment charge for the right to the use of the state-owned
construction land shall be paid in   /   installments according to the following
time and amount.

 

The first installment: Four million four hundred and forty-two thousand RMB in
letter / 4,442,000 (RMB in figure / Yuan), payment time: By / 2019 / 12 / 02.

 

The first installment: RMB in letter / (RMB in figure / Yuan), payment time: By
/ year / month / day.

 

The first installment: RMB in letter / (RMB in figure / Yuan), payment time: By
/ year / month / day.

 

The first installment: RMB in letter / (RMB in figure / Yuan), payment time: By
/ year / month / day.

 



 

 

 

In case the assignment charge for the right to the use of the state-owned
construction land is paid in installments, the Assignee agrees to pay interests
to the Assignor. When the second installment and each installment thereafter are
paid according to the payment schedule, the interests shall be paid based on the
interest rate published by the People’s Bank of China (PBOC) on the date when
the first installment occurs.

 

Article 11 After having paying up all the assignment charge of the land parcel
in accordance with this contract, the Assignee may apply for the Certificate of
the Assignment of Right to the Use of the State-owned Construction Land by
presenting this contract and the payment receipt of the assignment charge.

 

Chapter 3 Land Development, Construction and Utilization

 

Article 12 The Assignee agrees the investment intensity to develop the assigned
land parcel under this contract shall meet the criteria stipulated in Item (1)
of this article:

 

(1)Where the assigned land parcel under this contract shall be used for
construction of an industrial project, the Assignee agrees the fixed assets
invested in the land under this contract shall not be less than the approved
amount or the amount registered , that is a billion Yuan (RMB 1,000,000,000 )
and the investment intensity shall be not less than RMB Thirteen thousand five
hundred and eight point thirty three (RMB 13500 Yuan ) per square meter. The
total investment of fixed assets to the assigned land parcel under this contract
shall include buildings, fixtures and their auxiliary facilities, equipment, as
well as the assignment charge.

 

(2)Where the assigned land parcel under this contract shall be used for
construction of non-industrial projects, the Assignee guarantees the total
investment to the assigned land parcel under this contract shall be not less
than RMB ____ (in words) (RMB ____in figure).

 

Article 13 New constructions, structures and relevant auxiliary facilities
established by the Assignee on the assigned land parcel within the scope of the
assigned land parcel hereof shall be in compliance with the conditions for the
planning of assigned land parcel set by the municipal (county) urban planning
administration (see Annex 2), which shall include:

 

The nature of the main building: Industrial;

 

The nature of the affiliated buildings: ____/____;

 

The total construction area: 74028.4-148056.8 square meters;

 

The floor area ratio (FAR): 1.0-2.0;

 

Building Height Limitation: no more than 6 stories;

 

Building Density: subject to specific protocol;

 



 

 

 

Greening Rate: shall be subject to specific protocol.

 

Other requirements for the land use: Document XDG (HS)-2019-5, “Plot Planning
and Design Essentials and Requirements” issued by Wuxi Natural Resources and
Planning Bureau shall be implemented.

 

Article 14 The Assignee agrees to develop the assigned land parcel under this
contract according to Item (1) of this article:

 

(1)The assigned land parcel under this contract shall be used for the
construction of an industrial project. In accordance with the planning and
designing conditions set by the local urban planning administration, within the
boundaries of the assigned land parcel under this contract, the land used for
office buildings and service facilities shall not be more than 7% of the total
area of the assigned land parcel, that is, no more than 5181.988 square meters,
and the construction area shall not be more than___________ square meters. The
Assignee agrees not to build non-productive facilities on the assigned land
parcel under this contract, such as residential buildings, experts’ residential
buildings, hotels, guest houses or training centers, etc.

 

(2)The assigned land parcel under this contract shall be used for the
construction of a residential projects. In accordance with the planning and
construction conditions set by the local urban planning administration, within
the boundaries of the assigned land parcel under this contract, the total number
of apartment flats shall not be less than_____________ sets, of which the
apartments under 90 square meters shall not be less than________________ sets,
and the apartment flats are required to be of type of _____________. Within the
boundaries of the assigned land parcel under this contract, the land area used
for developing apartment flats under 90 square meters shall not be less than
______% of the total area of the assigned land parcel. The Assignee agrees that
the government-guaranteed economically affordable housing and low rent housing
to be developed within the boundaries of the assigned land parcel under this
contract shall be handled according to Item ___________ of this article upon the
completion of construction.

 

1.To be assigned to the local government;

2.To be purchased by the local government;

3. To be handled in accordance with the relevant administrative regulations on
construction and sales of economically affordable housing;

4.               /                ;

5.               /                ;

 



 

 

 

Article 15 The Assignee agrees to concurrently build the following support
projects within the scope of assigned land parcel hereof, which shall be handed
over to the government with no compensation upon completion:

 

1.               /                ;

2.               /                ;

3.               /                ;

 

Article 16 The Assignee agrees that the construction projects on the assigned
land parcel under this contract shall 8/26/2020, which shall be before
8/26/2020.

 

In case the commencement of construction needs to be extended, the Assignee
shall submit an application for extension to the Assignor 30 days in advance.
After the extension of commencement has been approved by the Assignor, the time
of completion shall be extended accordingly, but the extension shall not exceed
one year.

 

Article 17 During the construction on the assigned land parcel, the Assignee
shall handle the issues concerning the connection of the water supply, gas
supply, sewage and other facilities with the external trunk line, power
substation interface, as well as introducing projects located outside the
assigned land parcel according to the related rules.

 

The assignee agrees that all pipes and lines placed by the government for public
utility may enter and exit, pass through, or cross over the assigned land
parcel. However, the government or the public utility company shall make
reasonable compensations in case such placement may influence the use of the
assigned land parcel.

 

Article 18 The Assignee shall utilize the land according to the land use purpose
and plot use ratio specified in this contract. If the land use purpose needs to
be altered within the assignment term, both parties agree to work it out
according to Item (2) of this article.

 

(1)The Assignor shall withdraw the right to the use of the construction land
with compensation to the Assignee;

 

(2)Going through relevant procedures of approval in accordance with the laws;
signing an Agreement on the modification to the Contract for Assignment of the
Right to the Use of the State-owned Construction Land, or entering into a new
Contract for Assignment of the Right to the Use of the State-owned Construction
Land. The Assignee shall make a supplementary payment for the balance between
the evaluated market price of the construction land with the new purpose, and
the evaluated market price of the construction land with the previously approved
purpose. The registration of altering the land use purpose shall be undertaken.

 

Article 19 The government retains the right of adjustment to the planning of the
assigned land parcel hereof during the term of assignment. In case of any change
to the original planning, existed constructions on this land parcel shall not be
affected but alteration, restoration, or reconstruction for the constructions,
structures and other subsidiary facilities on this land parcel during the term
of assignment or at the application for renewal of the contract of assignment
before the expiration of the assignment term shall be carried out according to
the currently valid planning.

 



 

 

 

Article 20 Assignor shall not be allowed to take back the right to the use of
the state-owned construction land use by Assignee before the expiration of the
term of assignment agreed in this Contract. In the event that such a take-back
shall be needed in advance of the expiration of the term of assignment for
public interests and benefits, the Assignor shall apply to the supervisory
administration for approval in accordance with legal procedures and shall make
compensations to the land users based on the values of the constructions,
structures and other subsidiary facilities at the time of the take-back, the
appraised market price of the state-owned construction land in the remaining
term of assignment and the direct loss established after the appraisal.

 

Chapter 4 Transfer, Lease and Mortgage of the Right to the Use of the
State-owned Construction Land

 

Article 21 After having paid up the assignment charge of the right to the use of
the state-owned construction land in accordance with this contract, and obtained
the Certificate for the Use of State-owned Land, the Assignee shall be entitled
to transfer, lease or mortgage all or part of the right to the use of the
state-owned construction land to a third party. Where the first transfer occurs,
it shall meet the conditions regulated in the Item (1) of this article:

 

(1)The investment and development to the assigned land parcel shall have begun
in accordance with this contract, and over 25% of the total amount of
development and investment has been completed;

 

(2)The investment and development shall have begun in accordance with this
contract, and the assigned land parcel has reached the conditions for industrial
purpose or other construction purposes.

 

Article 22 The contracts on transfer, lease and mortgage of the right to the use
of the state-owned construction land shall not go against the laws and
regulations of the country and the articles of this contract.

 

Article 23 Where all or part of the right to the use of the state-owned
construction land shall be transferred, the rights and obligations specified in
this contract and in the land registration documents shall be transferred
accordingly. The term of use of the assignment contract for the assigned land
parcel shall be the remainder of the term of use specified in this contract
minuses the number of the years in which the Assignee has used the land.

 

Where all or part of the right to the use of the state-owned construction land
shall be leased, the rights and obligations specified in this contract and in
the land registration documents shall be still borne by the Assignee.

 



 

 

 

Article 24 Where the right to the use of the state-owned construction land is
transferred or mortgaged, both parties related to the transfer and mortgage
shall apply for the registration of changes to the land use bat the land and
resources administrative authority by presenting this contract, the contract on
the transfer or the mortgage, and the Certificate for the Use of State-owned
Land.

 

Chapter 5 Use Term Expiration

 

Article 25 Upon the expiration of the use term of the land under this Contract
and in case the land user is in need of utilizing the land under this Contract
continuously, the land user shall submit a renewal application to the Assignor
at least one year before the expiration of the term of use, and the Assignor
shall approve the renewal unless the land under this Contract needs to be taken
back for public interests.

 

The right of use of the construction land for residential purpose shall be
renewed automatically when its term of use is expired.

 

When the Assignor agrees to renew the Contract, the land user shall go through
all land utilization procedures for transactions such as transfer and leasing,
re-sign relevant land utilization contracts of transfer or leasing, and pay such
land utilization fees for transfer or rent of the land parcel.

 

Article 26: Upon the expiration of the use term of the land under this Contract,
if the land user attempts to apply for renewal of the Contract but fails to
obtain the approval due to public interests, the land user shall return the
Certificate of Use of the State-owned Construction Land and go for all
procedures involved in the cancellation of the state-owned construction land
usufruct registration, as per relevant regulations, and the state-owned
construction land usufruct shall be recovered by the Assignor with no
obligation. The Assignor and the land user agree that all buildings, structures
and other subsidiary facilities under this Contract shall be dealt with in
accordance with Item (1) of this Article:

 

(1)The Assignor shall recover all buildings, structures and other subsidiary
facilities on the land and offer the land user appropriate compensations in
accordance with the remaining value of the buildings, structures and other
subsidiary facilities on the land;

 

(2)The Assignor shall recover all buildings, structures and subsidiary
facilities on the land with no compensations to the land user.

 

Article 27: Upon the expiration of the use term of the land, if the land user
does not apply for the renewal of the Contract, the land user shall return the
state-owned construction land usufruct certificate and go through all procedures
involved in the cancellation of the state-owned construction land usufruct
registration as per relevant regulations, and the state-owned construction land
shall be recovered by the Assignor without compensation to the land user. All
buildings, structures and other subsidiary facilities under this Contract shall
be returned to the Assignor with no charge, and the land user shall maintain the
normal functions of all buildings, structures and other subsidiary facilities on
the land and make them free from man-made sabotage. If the buildings, structures
and other subsidiary facilities on the land have lost their normal functions,
the Assignor may request the land user to move or pull down the buildings,
structures and other subsidiary facilities on the land to recover the ground
leveling.

 



 

 

 

Chapter 6 Force Majeure

 

Article 28 If a party of this Contract fails to perform any and all of this
Contract due to force majeure, the party suffers from the force majeure can be
relieved from performing its obligations under this Contract. The party claiming
inability shall take all necessary remedies under reasonable circumstances so as
to reduce the losses caused by force majeure. If the force majeure occurs during
the period of one party’s delayed performance under this Contract, exemption of
force majeure shall not be applied.

 

Article 29 The party suffers from force majeure shall inform the other party of
the occurrence of any event of force majeure in written notice by letter,
telegram or fax within seven days. The affected party shall provide the other
party reports or evidence of partial or complete failure in performing the
Contract or the necessity of extension of performance under this Contract within
15 days of the occurrence of force majeure.

 

Chapter 7 Responsibilities of Breach of Contract

 

Article 30 The Assignee shall pay in due time the assignment charge of the right
to the use of the state-owned construction land according to the terms of this
contract. In case the Assignee fails to pay on schedule the assignment charge of
the right to the use of the state-owned construction land, a daily penalty to
the Assignee shall apply, which shall be paid to the Assignor (calculated at 0.
5 ‰ of the amount of payment due per day delayed) starting from the first day it
is past due. In case the Assignee fails to pay the assignment charge of the
right to the use of the state-owned construction land after 60 days it is past
due, and neglects the Assignor’s urge for payment, the Assignor has the right to
terminate this contract, and the Assignee has no right to request the Assignor
to refund the advance deposit. The Assignor may claim damages to the Assignee.

 

Article 31 In case the Assignee terminates its investment and construction on
the assigned land parcel for any reason attributable to the Assignee, and
proposes to the Assignor to terminate this contract, the Assignor shall apply
for approval to the people’s government which approved the original assignment
of the right to the use of the land . After approval, the Assignor shall recover
the right to the use of the state-owned construction land, and according to the
following agreements, refund all or part of the assignment charge of the right
to the use of the state-owned construction land (without interest) except for
the advance deposit agreed in this contract. All the established buildings,
fixtures and their affiliated facilities within the boundaries of the assigned
land parcel may not be compensated and the Assignor may request the Assignee to
remove or dismantle the established buildings, fixtures and their affiliated
facilities to restore the leveled ground. In case the Assignor shall be willing
to make use of the established buildings, fixtures and their affiliated
facilities within the boundaries of the assigned land parcel, the Assignor shall
make reasonable compensations to the Assignee.

 



 

 

 

(1)If the Assignee submits an application to the Assignor not less than 60 days
before the 1st anniversary of the commencement date of construction agreed in
this contract, the Assignor shall refund all the paid assignment charges for the
right to the use of the state-owned construction land except for the advance
deposit.

(2)If the Assignee submits an application to the Assignor not less than 60 days
before the 2nd anniversary of the commencement date of construction agreed in
this contract, the Assignor shall refund the assignment charge of the right to
the use of the state-owned construction land after the advance deposit and the
charges for the land parcel being idle have been deducted in accordance with the
related regulations.

 

Article 32 If the Assignee leaves the land unused for more than one year but
less than two years, it shall pay a vacant land fee as per relevant laws; if the
land leaves unused for more than two years and construction has not started, the
Assignor has the right to take back the right to the use of the state-owned
construction land.

 

Article 33 If the Assignee fails to start the construction on the date
stipulated in this Contract or the date agreed by both parties as to the
extension of the construction, the Assignee should pay a penalty for each day
delayed, which is equal to 0.5 ‰ of the total price of the state-owned
construction land assignment, and the assignor shall be entitle to request the
Assignee to continue performing the Contract.

 

Article 34 If the total investment in the fixed assets, investment intensity and
total amount of investment in development do not meet the standard agreed in the
Contract, the Assignor can request the Assignee to pay a penalty which is equal
to a portion of the assignment fee of the state-owned construction land,
calculated at the same percent of the deficiency in the actual investment to the
agreed total amount of investment and investment intensity indications, and the
Assigner can request the Assignee to continue performing the obligations under
the Contract.

 

Article 35 In case any indicator such as the floor area ratio, the building
density to the said land parcel hereunder is lower than the minimum standard
agreed under this Contract, the assignor can request the assignee to pay a
breach penalty representing a percent of the assignment fee for the state-owned
construction land, calculated at the same percent of the deficiency in the
actual investment to the minimum amount agreed, and the Assigner can request the
Assignee to continue performing the obligations under the Contract. In case any
indicator such as the floor area ratio, the building density to the said land
parcel hereunder under this Contract is higher than the highest standard herein
agreed under this Contract, the assignor shall be entitle to take back the
portion which is higher than the agreed highest standard, and the assignor can
request the assignee to pay a breach penalty representing a percent of the
assignment fee for the state-owned construction land, calculated at the same
percent of the deficiency in the actual investment to the agreed standard, and
the Assigner can request the Assignee to continue performing the obligations
under the Contract.

 



 

 

 

Article 36 If any of the green coverage ratio in the industrial construction
project, the proportion of the area of administrative offices and service
facilities inside the enterprise, the construction area of administration
offices and service facilities inside the enterprise, or any other criteria has
goes beyond the standards in the Contract, the Assignor shall request the
Assignee to pay a penalty equal to 0.5 ‰ of the assignment fee of the assigned
land parcel, and to pull down the aforesaid green and construction facilities at
its own expenses.

 

Article 37 When the Assignee pays the assignment fee per the provisions in the
Contract, the Assignor shall hand over the assigned land on the date stipulated
in the Contract. If the failure of Assignor to hand over the assigned land on
time results in the Assignee’s delay in the use term of the land, the Assignor
shall pay to the Assignee a damage equal to 0.5‰ of the paid land assignment fee
per day delayed, and the use term of the land shall commence on the date of
actual handover of the land parcel. If the delay of the handover of the land
parcel by the Assignor exceeds 60 days, the Assignee has the right to terminate
the Contract, and the Assignor shall return two times of the deposit and give
back any other part of the paid land assignment fee. Additionally, the Assignee
can claim any and all losses in connection of or arising from the breach of
contract by the Assignor.

 

Article 38 In case Assignor fails to deliver the land parcel on time, or the
land handed over by the Assignor fails to meet the agreed land conditions in the
Contract, or Assignor alters the conditions of land use unilaterally, the
assignee shall have the right to request the assignor to fulfill its performance
of responsibilities hereunder and compensate for its direct losses caused by the
delayed performance of the Contract by the Assignor. The term of land use shall
commence on the day on which the agreed conditions are satisfied.

 

Chapter 8 Governing Laws and Disputes Settlement

 

Article 39 The laws of the People’s Republic of China are applicable to the
execution, validity, interpretation, performance and disputes settlement of the
Contract.

 

Article 40 A disputes arising in the performance of the Contract shall be
settled through negotiations between both Parties. If the dispute cannot be
solved through negotiations, they should be solved in accordance with the
approach regulated in Item (1) of this Article:

 

(1)Submitting the dispute to Wuxi Arbitration Commission for arbitration;

(2)Filing a lawsuit in People’s Court in accordance with applicable laws.

 



 

 

 

Chapter 9 Miscellaneous Provisions

 

Article 41 The scheme of assigning the land parcel have been approved by the
People’s Government of Wuxi. This contract shall take effect from the date of
the signature of the parties hereto.

 

Article 42 The parties hereto hereby acknowledge that the contents such as the
names, addresses, telephone numbers, fax numbers, bank account and agent, and so
on, are real and valid; In case of any change by either Party, the Party shall
inform the other Party of the changes in writing within fifteen days, otherwise
the responsibilities arising from its untimely notification shall be assumed by
the Party having the information changes.

 

Article 43 This Contract and its annexes have 15 pages in total and the Chinese
version shall prevail.

 

Article 44 The price, total amount, size measurement and other items herein
should be written in both words and numbers, which shall be consistent with each
other, and the words shall prevail in case of inconsistence.

 

Article 45 Anything not stipulated herein could be agreed later on by the
parties, which shall be attached as an annex hereto, which shall have the same
legal force as the contract.

 

Article 46: This Contract shall be prepared in quadruplicate, with each of copy
having an equally binding force, and the Assignor and the Assignee each keep two
originals.

 

 

The Assignor (Seal) The Assignee ( Seal) Wuxi Natural Resources and Planning
Bureau           The Legal Representative ( The agent) The Legal Representative
(The agent)     ( Signature ) ( Signature )         Year   Month   Day  

 



 

 

 

Annex 3

 

Supplementary Agreement to the Contract for Assignment of the Right to the Use
of the State-owned Construction Land (No. 3202842019CR0019)

 

Party A: Wuxi Natural Resources and Planning Bureau (assignor)

 

Party B: (Assignee)

 

On the day 15 of the month November of 2019, both parties signed Contract for
Assignment of the Right to the Use of the State-owned Construction Land (No.
3202842019CR0019) (hereinafter referred to as the Assignment Contract), and both
parties have agreed to sign this supplementary agreement:

 

1.If Party B fails to make the full use of the land, Party B agrees that Party A
shall recover the right to the use of the unused land parcel by means of
agreement at the land price at the time the Assignment Contract was signed, plus
the financial cost.

 

2.If Party B cannot complete its construction on schedule, Party B shall submit
an application for extension with sufficient reasons to Party A 30 days before
the expiration of the construction completion period. It may be extended with
the approval by Party A. The extension shall not exceed one year in principle.

 

3.When Party B’s construction on the land assigned, involves city construction
and management aspects, such as greening administration, city appearance,
environmental protection, fire safety, traffic management, design, and
construction, Party B shall comply with the relevant regulations of the Central
Government, Jiangsu Province and Wuxi City.

 

Party B or its entrusted construction unit shall promptly repair or fix the
damages to the municipal facilities and buildings caused by its constructional
activities, and bear the corresponding expenses. During the period of the use of
state-owned construction land, Party B shall take care not to damage the
municipal facilities within the land, or it should bear all expenses required
for repair.

 

4.Article 30 of the assignment contract, i.e., “Party A may itself, or request
Party B to compensate for the loss”, should be specified as: Party B agrees to
compensate for Party A at 20% of the total assignment fee. Party A shall return
the balance of the assignment fee for the use of the state-owned construction
land received by Party A to Party B after deducting the deposit, compensations
and liquidated damages. The total amount of liquidated damages shall not exceed
20% of the total amount of the assignment fee of the use of state-owned
construction land.

 



 

 

 

5.Article 37 of the assignment contract, i.e., “Party B may request Party A to
compensate for the loss”, should be specified as "Party A agrees to compensate
for other losses caused by its failure to deliver part of the land parcel. The
total liquidated damages shall not exceed 20% of the amount of the assignment
fee for the undelivered part of the state-owned construction land assigned.

 

6.Due to the needs of urban construction, development, transformation and
planning adjustment, Party B must unconditionally obey the unified demolition
and transformation according to the requirements by the urban planning
authority, and if compensation for demolition and transformation needed for the
recovery of the land parcel is due to Party B, compensation will be paid
according to Article 20 of the assignment contract.

 

7.Within the period of assignment, the split transfer, split mortgage of the
standard factory-type industrial land must not break through the minimum
planning unit; The land for other industrial use must be held or mortgaged as a
whole. If a split transfer or split mortgage is needed, they must meet the urban
and rural planning requirements, and approved by the people's government in the
region.

 

8.For the construction and utilization of the assigned plot, the Assignee has
signed the "Industrial Land Output Supervision Agreement" with Huishan Economic
Development Zone Management Committee, dated 14/11/2019, clarifying the
requirements of industrial project’s industry categories, investment, per
hectare tax, environmental protection, etc.; The assignee should independently
assume the rights and obligations stipulated in the "Industrial Land Output
Supervision Agreement", and should proceed with the construction and development
of land parcel according to the laws and this agreement.

 

9.If the construction project has not reached the requirements of "the
Industrial Land Output Supervision Agreement" after it has been rectified, Party
B must make up the difference in accordance with the per hectare tax level
stipulated in the Industrial Land Output Supervision Agreement.

 

10.If the land assignment period of this construction project is expired but it
is requested to be renewed by Party B, Party B agrees that the people's
government in the area where the land is located will be assessing the land
parcel, and the output indicators such as the average per hectare tax will be
subject to the requirements announced by the people's government in the area
where the land is located. Party B also agrees that Party A shall recover the
land use right free of charge if the assessment criteria are not met, and that
the building (structure) and ancillary facilities shall be compensated for
according to the effective Wuxi urban demolition standard at the current time;
or a five-year contract of the right of the use of the construction land may be
renewed, and the rent shall not be less than 2 times the land price agreed on
after evaluation when the lease contract is executed .

 



 

 

 

11.If the construction project is terminated early due to “Industrial Land Use
Supervision Agreement” , the “Contract for Assignment of the Right to the Use of
the State-owned Construction Land” and this Supplemental Agreement will be
automatically terminated. If the " Contract for Assignment of the Right to the
Use of the State-owned Construction Land " and this Supplemental Agreement are
terminated early due to the "Industrial Land Use Supervision Agreement", the
land price already paid by the Assignee shall not be refunded, and the
compensation for the buildings (structures) and ancillary facilities on the plot
shall be dealt with between the assignee and Huishan Economic Development Zone
Management Committee in accordance with the agreement on the Industrial Land
Output Supervision Agreement.

 

This Supplemental Agreement is an annex to the assignment contract and has the
same legal effect as the assignment contract.

 



 

